     Case 2:13-cv-00604-WBS-AC Document 48 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JULIUS M. ROBINSON,                                No. 2:13-cv-0604 WBS AC P
12                       Petitioner,
13            v.                                         ORDER
14    G.W. LEWIS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding through counsel, seeks habeas relief pursuant to 28

18   U.S.C. § 2254. Respondent’s motion to dismiss the petition, ECF No. 13, has been denied

19   following remand from the Ninth Circuit. See ECF Nos. 43, 46, 47. Accordingly, the case will

20   proceed on the five remaining exhausted claims in the petition. See ECF No. 47.

21          Accordingly, IT IS HEREBY ORDERED that within sixty days from the date of this

22   order, respondent shall file an answer to the remaining five claims in petitioner’s habeas petition.

23   See Rule 4, 28 U.S.C. foll. § 2254. The answer shall be accompanied by all transcripts and other

24   documents relevant to the issues presented in the petition. See Rule 5, 28 U.S.C. foll. § 2254.

25   Petitioner’s traverse if any, shall be filed and served within thirty days after service of the answer.

26   DATED: December 22, 2020

27

28
